Citation Nr: 0809915	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
in which the RO denied the veteran's claim for service 
connection for PTSD.  In June 2004 and October 2006, the 
Board remanded this matter to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C) for further 
action, to include evidentiary development.

For the reasons expressed below, this matter is being 
remanded to the RO via the AMC.  VA will notify the appellant 
when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision.

In the October 2006 remand, the Board requested, in part, 
that the RO attempt to verify the occurrence of the veteran's 
claimed in-service stressors by contacting all agencies that 
might assist in this investigation.  After review of the 
claims file, the Board observes that the RO has not 
adequately completed the action requested in the prior 
remand.  The RO/AMC attempted to send the veteran a duty to 
assist letter in January 2007 in which it requested that the 
veteran complete a "Stressor Details" attachment for each 
of his alleged in-service stressors.  An envelope in the 
claims file reveals that the letter was undeliverable because 
the post office box had been closed.  Further, information in 
the claims file shows that AMC personnel discovered a new 
address for the veteran when the RO/AMC sent him a letter in 
June 2007 notifying him of an upcoming VA examination.  
However, the RO/AMC did not attempt to resend the previously 
undeliverable letter and again used the former address when 
it sent the veteran a copy of the November 2007 SSOC.

In addition, the RO never submitted any of the veteran's 
alleged stressors to the U.S. Army and Joint Services Records 
Research Center (JSRRC) in an attempt to verify any of his 
alleged stressors.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, the matter on appeal must be remanded 
for full compliance with the October 2006 Board remand.


The veteran's alleged stressors include (1) involvement in 
combat in Vietnam and killing at least 300 people; (2) a line 
of duty attack with rocket rounds from enemy forces in July 
1967; (3) a mortar attack in Phu Lai in September 1967 that 
hit the jeep he was in; (4) a fellow serviceman named Chabay 
or Chabek killed in service in July 1967; and (5) a fellow 
serviceman whose name the veteran could not remember killed 
by a land mine in December 1967.  In a PTSD questionnaire the 
veteran submitted in January 2002, the veteran provided his 
unit designation as "Big Red 1, 1 4 Quarter Cav".  

In this case, the RO did not attempt to develop any of the 
veteran's alleged stressors, even though the reported 
stressors of the July 1967 attack of rocket rounds and the 
September 1967 attack of mortar rounds appear to be 
independently verifiable.  The Board thus finds that the RO 
should attempt to independently verify these claimed 
stressors, to include through the JSRRC or another source, as 
appropriate.

Accordingly, on remand, the RO should contact the veteran at 
the current address of record and request that he provide 
more specific details of the in-service stressful incidents: 
dates, places, description of the events, medals or citations 
received as a result of the events, the complete names and 
other identifying information concerning any other 
individuals involved in the events, and especially his unit 
of assignment at the time of the events.  At a minimum, the 
veteran must indicate the location and approximate time (a 
two-month specific date range) of the stressful events in 
question, and the unit of assignment at the time the 
stressful event occurred.  The RO should also invite the 
veteran to submit corroborating statements in support, to 
include from former service comrades.

Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been obtained, the RO 
should attempt to independently verify the veteran's 
stressors through contact with the JSRRC.

The Board further points out that the record includes two VA 
examinations showing a diagnosis of PTSD.  The October 2007 
VA examiner reported that the veteran's PTSD was most likely 
caused by or was a result of combat mental trauma.  In this 
regard, the Board points out that a criterion for service 
connection for PTSD is a link between the veteran's PTSD and 
the verified in-service stressors.  See 38 C.F.R. § 3.304(f).

In the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo another VA 
examination, by a psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may result in denial of the claim.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

In addition to the above development, the Board notes that 
review of the claims file reveals that there may be pertinent 
Federal records outstanding.  The RO should also obtain and 
associate with the claims file all outstanding VA medical 
records.  The most recent records of treatment from the Iowa 
City VAMC are from March 2005.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Hence, the RO must obtain from the 
Iowa City VAMC all outstanding pertinent medical records 
since March 2005, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain all records of 
evaluation and/or treatment of PTSD from 
the Iowa City VAMC from March 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for PTSD that is 
not currently of record.  The RO should 
afford the veteran the notice intended in 
its misdirected January 2007 letter--an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD.  The RO should ask the veteran to 
provide more specific details of all his 
claimed in-service stressful incidents: 
dates, places, a description of the 
events, any medals or citations received 
as a result of the events, names and other 
identifying information concerning any 
other individuals involved in the events, 
and especially his unit of assignment at 
the time of the events.  At a minimum, the 
veteran must indicate the location and 
approximate time (a two-month specific 
date range) of the stressful events in 
question, and the unit of assignment at 
the time each stressful event occurred.

The veteran is advised that this 
information is vitally necessary, and that 
he must be as specific as possible, since, 
without such detailed information, an 
adequate search for verifying information 
cannot be conducted.  The veteran should 
also be invited to submit statements from 
fellow service members or others that 
establish the occurrence of his claimed 
in-service stressful experiences.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above)--particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  Unless the RO determines that 
sufficient evidence corroborating at least 
one of the stressful experiences has been 
associated with the claims file, the RO 
should undertake necessary action to 
attempt to verify the occurrence of the 
veteran's alleged in-service stressful 
experiences.  The RO should forward to the 
JSRRC all supporting evidence (to include 
any probative evidence submitted by the 
veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the RO 
should notify the veteran, and afford him 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

5.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraph 6, below, then proceed with 
paragraph 7.

6.  If, and only if, evidence 
corroborating the occurrence of any of the 
claimed in-service stressful experiences 
is received, the RO should arrange for the 
veteran to undergo an appropriate VA 
psychiatric examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to the examiner designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented psychiatric 
history and assertions.  All tests and 
studies, to include psychological testing, 
if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO must furnish 
to the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



